DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to amended claims 1 and 9 based on the Response filed on 06/28/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 2 and 4 are canceled.  New claims 10-15 are newly added. Therefore claims 1, 3 and 5-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimura (US 20150041833).

    PNG
    media_image1.png
    419
    1136
    media_image1.png
    Greyscale

Nimura discloses an optical substrate comprising: 
a substrate 15; 
a pixel electrode 28 disposed in a display area E (see Fig. 1); 
a light-shielding film 22 disposed outside the display area, the light-shielding film 22 being disposed in a first layer [an insulating layer 23] between the substrate 15 and the pixel electrode 28; 
a wiring [scanning line 2, data line 3, capacity line 4] extending along an edge of the display area, the wiring being disposed in a second layer [an insulating layer 25] between the light-shielding layer 22 and the pixel electrode 28 (see Fig. 5) and overlapping with an edge of the light-shielding film in plan view (see Fig. 1); 
a first lens [a convex portion 16 of the micro lens ML2] disposed in the display area, the first lens 16 being disposed in a third layer [a light-transmitting layer 17] between the wiring and the pixel electrode 28 and overlapping with the wiring in the plan view (see Fig. 1); and 
a second lens [a lens layer 15 of the micro lens ML2] disposed outside the display area, the second lens 15 being disposed in the third layer 17 and overlapping with the wiring in the plan view (see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (JP 2015022100) in view of Kurihara (US 20120043634) and Takata (US 20110019128).

    PNG
    media_image2.png
    248
    620
    media_image2.png
    Greyscale

Regard to claims 1, 5-6, 8-9, Futamura discloses an electronic apparatus comprising the electro-optical device (claim 8), wherein the electro-optical device comprises: the optical substrate 15; a counter substrate 31 disposed opposite to the optical substrate 15; and an electro-optical layer 40 disposed between the optical substrate and the counter substrate (claim 6); wherein the optical substrate comprises: 
a substrate 15; 
a pixel electrode 28 disposed at the substrate; 
a light-shielding film [a light shielding layer 22 and a light shielding layer 26] disposed in between the substrate and the pixel electrode,
a wiring layer including a transistor 24 and a first wiring 2/3/55 disposed between the substrate and the pixel electrode 28 [a plurality of scanning lines 2 and a plurality of data lines 3, a plurality of wirings 55 that connect the two scanning line driving circuits 52; Wirings connected to the data line driving circuit 51 and the scanning line driving circuit 52 are connected to a plurality of external connection terminals 54. Therefore, it is obvious a transistor 24 and a first wiring disposed between the substrate and the pixel electrode 28]; and 
a lens including a first lens [microlenses ML1] and a second lens [microlenses ML2]  disposed between the pixel electrode 28 and the wiring layer, 
wherein 
the first lens [microlenses ML1] is disposed, in plan view, in a display area E that is an area in which the pixel electrode is disposed, and 
the second lens [microlenses ML2] is disposed, in the plan view, in a peripheral area in which the light-shielding film 22/26 is disposed [a seal region S and a dummy region D] outside the display area, and 
the second lens on a side of a long side and the second lens on a side of a short side of the peripheral area are in at least one of shape and density [the lens in a seal region S different size with the lens in a dummy region D as Fig. 10 shown],
the first lens and the second lens are overlapped with the first wiring in the plan view as Fig. 10 shown;
 the first wiring is extending along an edge of the display area and overlapping with an edge of the light-shielding film in the plan view [scanning lines 2 and data lines 3 obviously are extending along an edge of the display area and overlapping with an edge of the light-shielding film in the plan view];
wherein in the peripheral area, peripheral wiring (extending from data and gate lines) obviously including wiring is provided at the substrate (claims 5 and 9).

Futamura fail to disclose the optical substrate, wherein the second lens on a side of a long side and the second lens on a side of a short side of the peripheral area are different in at least one of shape and density (claim 1); and at least one of a shape and a density of the second lens varies depending on a density of the peripheral wiring (claims 5 and 9).

    PNG
    media_image3.png
    258
    1020
    media_image3.png
    Greyscale

Kurihara teaches the optical substrate, wherein the first wiring 2 is extending along an edge of the display area 14 and overlapping with an edge 12/13 of the light-shielding film in the plan view [a blue pixel color filter 5-A, green pixel color filter 5-B, and red pixel color filter 5-C in an outer region 13 and an ineffective pixel region 12 consider as the light-shielding film], wherein the second lens [a microlens 9-F of the outer region 13 and the ineffective pixel region 12] on a side of a long side and the second lens 9-F on a side of a short side of the peripheral area are different in at least one of shape and density (claim 1); and at least one of a shape and a density of the second lens varies depending on a density of the peripheral wiring (claims 5 and 9) [as Fig. 4 shown, the second lens 9-F in an ineffective pixel region 12 are not in one side of a long side and a short side, therefore, it is obviously that the second lens on a side of a long side and the second lens on a side of a short side of the peripheral area are different in at least one of shape and density (claim 1); and at least one of a shape and a density of the second lens varies depending on a density of the peripheral wiring].

    PNG
    media_image4.png
    353
    1159
    media_image4.png
    Greyscale

Takata teach the optical substrate, wherein the second lens on a side of a long side and the second lens on a side of a short side of the peripheral area are different in at least one of shape and density (claim 1); and wherein in the peripheral area, peripheral wiring including wiring is provided at the substrate, and at least one of a shape and a density of the second lens varies depending on a density of the peripheral area (claims 5, 9).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify an electronic apparatus as Futamura disclosed, wherein the second lens on a side of a long side and the second lens on a side of a short side of the peripheral area are different in at least one of shape and density (claim 1) and at least one of a shape and a density of the second lens varies depending on a density of the peripheral wiring (claims 5 and 9) for simplifying the manufacturing processes of a microlens array and/or preventing alignment errors between the microlenses [0006] as Kurihara taught and reducing the generation of moire patterns [0006] as Takata taught.

Regard to claim 3, Futamura fail teaches the optical substrate, wherein the second lens differs from the first lens in at least one of shape [second lens with different width] and density in accordance with a step between the display area and the peripheral area.

Regard to claim 11, Futamura fail teaches the optical substrate, wherein all of the first lens 16 in the display area E has the same shape and size.  

Regard to claim 12, Futamura fail teaches the optical substrate, wherein a width of the first lens and a width of the second lens are substantially equal to or greater than a width of the pixel electrode.  
Regard to claims 13 and 15, Futamura fail teaches the optical substrate, wherein the second lens is disposed in a staggered pattern in the peripheral area [the lens in a seal region S, see Fig. 10].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Futamura (JP 2015022100) in view of Kurihara (US 20120043634) and Takata (US 20110019128) as applied to claim  6 in further view of Ito et al. (US 20180173048).

Futamura fails to disclose the electro-optical device, wherein the counter substrate includes no light-shielding film in a display area.

    PNG
    media_image5.png
    450
    699
    media_image5.png
    Greyscale

Ito et al. teach the electro-optical device, wherein the counter substrate 31 includes no light-shielding film in a display area.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify an electronic apparatus as Futamura disclosed, wherein the counter substrate 31 includes no light-shielding film in a display area for transmitted incident light through the liquid crystal layer 40, and emitted from the element substrate 10 side [0074] as Ito et al. taught.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 is allowed since there is no prior teaches the optical substrate, wherein the peripheral area includes an area Al located at two opposing short boundary side, an area A2 located at a first long boundary side, and an area A3 located at a second long boundary side opposite to the first long boundary side, and the second lens disposed in the area Al have a density of 80%, the second lens disposed in the area A2 have a density of 50%, and the second lens disposed in the area A3 have a density of 70%.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871